981 F.2d 1257
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert BENNETT, Plaintiff-Appellant,v.Muriel April BENNETT, Defendant,andState of Nevada, Appellee.
No. 91-56177.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 23, 1992.Decided Dec. 3, 1992.

Before SCHROEDER, FLETCHER and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Robert Bennett appeals pro se the district court's dismissal of his action for lack of subject matter jurisdiction.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We construe the district court's dismissal of Bennett's complaint prior to service of process as a dismissal for frivolousness pursuant to 28 U.S.C. § 1915(d).   See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989).   We review for abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   Frivolous in forma pauperis complaints may be dismissed sua sponte under section 1915(d).   Neitzke v. Williams, 490 U.S. 319, 324 (1989).   A complaint is frivolous "where it lacks an arguable basis either in law or fact."   Id. at 325.


4
Here, Bennett filed a "Petition for Removal from State Courts" requesting that the district court review the decisions of the Nevada state and appellate courts in his divorce action.   Bennett alleged that his constitutional rights were violated throughout the state proceedings.   The district court found that it lacked subject matter jurisdiction to review Bennett's divorce action and that Bennett could not bring a 42 U.S.C. § 1983 action against the state of Nevada.


5
Federal courts traditionally decline to exercise jurisdiction in domestic relations cases when the core issue involves the status of husband and wife.   Ankenbrandt v. Richards, 112 S.Ct. 2206, 2215 (1992).   Further, federal courts lack jurisdiction to review final decisions of state courts, even if plaintiff alleges that the state court's action was unconstitutional.   Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir.1989).   Finally, the eleventh amendment bars a suit against a state in federal court.   Price v. Akaka, 928 F.2d 824, 828 (9th Cir.1990), cert. denied, 112 S.Ct. 436 (1991).   Thus, the district court properly dismissed Bennett's action.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3